Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weder (“Embroidered Electrode with Silver/Titanium Coating for Long-Term ECG Monitoring”, Sensors, vol. 15, pp. 1750-1759, 2015) in view of Dias et al (Dias et al. US Patent 8,934,957). 
Regarding claim 1, Weder discloses a system for maintaining moisture in a textile electrode (an embroidered textile electrode moisturized with a very low amount of water vapor from an integrated reservoir [Abstract], the system comprising a textile layer having a textile electrode region knitted therein and an insulated region adjacent to the textile electrode region, the textile electrode region and insulated region together defining a continuous textiles action, the textile layer having an innerside and an outerside opposite the innerside (Electrode pads of size 2x7 cm2 were directly embroidered into the fabric used for the ECG belt as shown in Figure1. Two zones of Ag/Ti-coated PET  yarn were directly embroidered into the fabric, forming the electrodes. With this technique, the yarn is exposed on both sides of the fabric, forming an innerside and an outerside side opposite the innerside, allowing an atmosphere with high relative water vapor pressure; [Fig.1, Pg. 3, Fig.2, Pg.5, section 2.4], the innerside of the textile electrode region being exposed and configured to contact a user's skin (pure metallic silver in a low-humidity environment can locally cause high silver ion concentrations resulting in cytotoxic conditions when worn directly on the skin [Fig.2, pg.6] a reservoir material positioned above the outerside of the textile electrode region (the embroidered electrodes with Ag/Ti coating need to be in a humid environment for good signal  quality when the person is moving. For this reason, we developed a device to continuously deliver a very low amount of water vapor to the electrode. This is done by using a wetting pad made from polyester, see Figure 2. The wetting pad  is pouched  in the ECG belt in  order that the evaporation areas match the position of the electrodes in the belt [Fig.2; Pgs.4-5]. An outer sealing layer positioned above the reservoir material, the outer sealing layer extending over and around the  reservoir material (Fig. 2 shows water vapor tight foil positioned above the reservoir material, the absorbent layer, and extending over and around the reservoir material [Fig.23], wherein the textile electrode region is knitted from an electrically conductive yarn having an exposed electrically conductive surface, and wherein the insulated region is knitted from an electrically insulated or electrically inert yarn (a polyethylene terephthalate yarn of about 50 um diameter was used as starting material and coated it with silver and titanium by plasma sputtering. The belt is made from polyester and an elastic band, see Figure 2. Two zones of Ag/Ti-coated PET  yarn were directly embroidered in the fabric, forming the electrodes, [Fig.2; Pgs.4-5]. Weder fails to explicitly disclose the outer sealing layer extending over and around the textile electrode region. However, Dias teaches a contact sensor [Abstract] comprising an outer sealing layer extending over and around a textile electrode region (The cover membrane 12 is typically a stretchable fabric such as a knitted fabric, and as noted above can be stretched over the support element 10. It can be attached directly to the support element 10. The sensor of FIGS. 3 and 4, as with that of FIGS. 1 and 2, will typically comprise an electrode with the sensing contacts being formed  on the contact membrane [Figs.1-4; Col.4, Lns.4-45]. It would have been obvious to one of ordinary skill in the art at the time of  the invention to modify Weder with the teaching of Dias for the purpose of facilitating the attachment or incorporation of sensors on garments, with a respective garment holding the sensor in place [Dias; Col.1, Lns.43-44].
Regarding Claim 2, modified Weder discloses the system of claim 1, however fails to explicitly disclose wherein the outer sealing layer extends through a thickness of the textile layer to the innerside of the textile layer. Dias teaches a contact sensor [Abstract] comprising an outer sealing layer extending over and around a textile electrode region wherein the outer sealing layer extends through a thickness of the textile layer to the innerside of the textile layer (the cover membrane 12 can be part of contiguous sections 14 for incorporation into a garment. The cover membrane 12 is typically a stretchable fabric such as a knitted fabric, and as noted above can be stretched over the support element 10. It can be attached directly to the support element 10. The sensor of FIGS. 3 and 4, as with that of FIGS. 1 and 2, will typically comprise an electrode with the sensing contacts being formed on the contact membrane [Figs. 1-4; Cols. 3-4, Lns, 66-43]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weder with the teaching of Dias for the purpose of facilitating the attachment or incorporation of sensors in garments, with a respective garment holding the sensor in place [Dias; Col. 1, Lns.43-44].
Regarding Claim 3, modified Weder discloses the system of claim 2, wherein the outer sealing layer defines a moistures barrier around the textile electrode region and the reservoir material (Fig. 2 identifies the sealing layer as a water vapor tight foil: Fig. 2; Pg. 4).Weder fails to explicitly disclose wherein the sealing layer extends through the thickness of the textile layer around the textile electrode. Dias teaches a contact sensor (Abstract) comprising an outer sealing layer extending over and around a textile electrode region wherein the sealing layer extends through the thickness of the textile layer around the textile electrode {the cover membrane 12can...be part of contiguous sections 14 for...incorporation into a garment... The cover membrane 12 is typically a stretchable fabric such as a knitted fabric, and as noted above can be stretched over the support element 10. It can be attached directly to the support element10... The sensor of FIGS. 3 and 4, as with that of FIGS. 1 and 2, will typically comprise an electrode with the sensing contacts being formed on the contact membrane; Figs. 1-4; Cols. 3-4, Lns. 66-45).ft would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weder with the teaching of Dias for the purpose of facilitating the attachment or incorporation of sensors on garments, with a respective garment holding the sensor in place [Dias; Col. 1, Lns. 43-44].
Regarding Claim 6, modified Weder discloses the system of claim 1, wherein the exposed electrically conductive surface of the electrically conductive yarn comprises a silver coating (used a polyethylene terephthalate yarn of about 50 um diameter...as starting material and coated it with silver and titanium by plasma sputtering) [Fig. 2, Pg. 3].
Regarding Claim 16, modified Weder discloses the system of claim 1, wherein the textile layer comprises a single knitted layer (Fig. 1 shows the textile layer being composed of a single knitted layer) [Fig. 1, Pg. 4].
Regarding Claim 20, modified Weder discloses the system of claim 1, wherein the insulated region surrounds the textile electrode region(Figs. 2a and 2b snow the insulated region comprising the belt surrounding the textile electrode region: Figs. 2a-2b; Pg. 4).
Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Weder (“Embroidered Electrode with Silver/Titanium Coating for Long-Term ECG Monitoring”, Sensors, vol. 15, pp. 1750-1759, 2015) in view of Sibalis (US Patent 4,640,689).
Regarding Claim 4, modified Weder discloses the system of claim 1, comprising a textile electrode, however fails to explicitly disclose further comprising: an electrical contact between a conductive wire received through the outer sealing layer and the electrode. Sibalis teaches a transdermal drug applicator (Abstract) comprising an electrode and an outer sealing layer (enclosed within the raised portion 14 of cover 12 are several layers to be described. The layer above reservoir 24 is an extended contact 26 which could be incorporated as one face of battery 2B which is the next layer; Fig. 2; Col, 2, Los. 22-64) further comprising: an electrical contact between a conductive wire received through the outer sealing layer and the electrode (Battery 28 is connected through contact 32, cover 12, and adhesive layer 36. This is shown in Fig. 3 as being connected by a conductive wire; Fig. 3: Gol. 3; Lns.33-55). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weder with the teaching of Sibalis for the purpose of developing an improved electrode constructions [Sibalis: Col. 1; Lns, 37-38].
Regarding Claim 5, modified Weder discloses the system of claim 4, however fails to explicitly disclose further comprising: an inner seating layer surrounding the electrical contact. Sibalis teaches a transdermal drug applicator (Abstract) comprising an electrode and an outer sealing layer (enclosed within the raised portion 14 of cover 12 are several layers: the layer above reservoir 24 is an extended contact 26 which could be incorporated as one face of battery 28 which is the next layer; Fig. 2; Col, 2, Lns. 22-61) further comprising an inner sealing layers surrounding the electrical contact (Insulating material 34 fills the space between the side wall of raised portion 14 and various layers contained therein which include the reservoir and the electrical contact; Fig. 2; Col, 3, Lns. 36-38). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weder with the teaching of Sibalis for the purpose of developing improved electrode constructions [Sibalis; Col. 1; Lns. 37-38].
Regarding Claim 7, modified Weder discloses the system of claim 1, wherein the outer sealing layer comprises an exterior film layer above the reservoir material and the textile electrode region wherein the exterior film is secured to the textile layer (Fig. 2 shows the outer sealing layer labeled a5 a water vapor tight foil and shows it being secured to the electrode textile layer; Fig. 2; Pg. 4). Weder fails to explicitly disclose an adhesive material securing the exterior film to the textile layer, and wherein the adhesive material extends through the thickness of the textile layer ta the inner side of the textile layer. Sibalis teaches a transdermal drug applicator (Abstract) comprising an electrode and an outer sealing layer (enclosed within the raised portion 14 of cover 12 are several layers to be described...the layer above reservoir 24 is an extended contact 26 which could be incorporated as one face of battery 28 which is the next layer, Fig. 2; Col. 2, Lns. 22-61) further comprising an adhesive material securing the outer sealing layer to the application site, and wherein the adhesive material extends through the thickness of the application site to the inner side of the application site (An electrically conductive adhesive material 36 coats the underside of lip 16, which is part of the cover 12,80 that applicator 10 may be placed on and adhere to skin 18 and make good electrical contact; Fig. 2; Col, 3, Lns. 39-42). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weder with the teaching of Sibalis for the purpose of developing improved electrode constructions [Sibalis; Col. 1; Lns. 37-38].
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weder (“Embroidered Electrode with Silver/Titanium Coating for Long-Term ECG Monitoring”, Sensors, vol. 15, pp. 1750-1759, 2015) in view of Shosani et al. (US Patent 10,070,815) in view of Sibalis (US Patent 4,640,689).
Regarding Claim 8, modified Weder discloses the system of claim 1, however fails to explicitly disclose wherein the insulated region comprises a conductive trace region knitted therein, the conductive trace region extending from a boarder of the textile electrode and through the outer sealing layer, wherein the conductive trace region is knitted from a hybrid yarn containing a non-conductive yarn twisted with a conductive wire, the conductive wire having an exterior layer of an insulating material, and wherein the textile electrode region is electrically connected to a conductive wire from the conductive trace region where the exterior layer is removed. However, Shosani et al. teaches a method for knitting a textile having a vertical trace (Abstract) wherein an insulated region comprises a conductive trace region knitted therein (The knitted electrodes are located in the selected areas on the fabric based on the desired ECG signals efficiency. Each electrode is connected to conductive lead wire (trace) 110 which preferably, is knitted with same conductive yarn of the electrodes 100; Figs. 1-2; Col. 5, Lns. 42-46), the conductive trace region extending from a border of the textile electrode (The conductive lead wires 170 are knitted together in same knitting process of knitting the basic garment and preferably, with no limitations, same knitting process of the electrodes, and coming cut the machine as one single unit of a tubular form; Figs. 1-2; Cals. 5-6, Lns. 65-2), wherein the conductive trace region is knitted from a hybrid yarn containing a non-conductive yarn twisted with a conductive wire, the conductive wire having an exterior layer of an insulating material (The conductive trace 110 is fabricated on a Santoni type knitting machine, wherein the float loop is made of a conductive yarn made of Nylon covered with silver, Knitted together with covered Spandex and bare spandex, wherein the float-loops are knitted in a shifted float-loop design: Figs. 1-2; Col. 6, Ls. 4-9), and wherein the textile electrode region is electrically connected to a conductive wire from the conductive trace region where the exterior layer is removed (The knitted electrodes are located in the selected areas on the fabric based on the desired ECG signals efficiency. Each electrode is connected to conductive lead wire (trace) 110 which preferably, is knitted with same conductive yarn of the electrodes 100; Figs. 1-2; Cal. 5, Lns. 42-46). It would have been obvious to one of ordinary skill in the art at the lime of the invention to modify Weder with the teaching of Shosani et al. for the purpose of improving the knitting density and thereby improving conductivity and arrive at the claimed invention (Shosani, Col. 6, Los, §-10). The previous combination does not teach the outer sealing layer. However, Sibalis teaches a transdermal drug applicator (Abstract) comprising an electrode and an outer sealing layer (enclosed within the raised portion 14 of cover 12 are several layers: the layer above reservoir 24 is an extended contact 26 which could be incorporated as one face of battery 28 which is the next layer; Fig. 2; Col. 2, Uns. 22-51) wherein the electrode is connected to the conductive wire through the outer sealing layer (Battery 28 is connected through contact 42, cover 12, and adhesive layer 36. This is shown in Fig. 3 as being connected by a conductive wire; Fig. 3; Cal. 3; Los. 53-58). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Sibalis in the previous combination for the purpose of developing an improved electrode constructions and arrive at the claimed invention [Sibalis; Col. 1; Lns. 37-38].
Regarding Claim 9, modified Weder discloses the system of claim 8, wherein the insulated region comprises an electrical inert region, wherein the electrical inert region is knitted from an electrically inert yarn (a polyethylene terephthalate yarn of about 50 micrometers diameter was used as a starting material and coated it with silver and titanium by plasma sputtering. The belt is made from polyester and anelastic band, see Figure 2. Two zones of Ag/Ti-coated PET yarn were directly embroidered into the fabric, farming the electrodes, the ECG belt being made of the electrically inert material (PET yarn); Fig. 2; Pgs. 4-5). Weder fails to explicitly disclose the conductive trace region extending through the electrically inert region. However, Shosani et al teaches a method for knitting a textile having a vertical trace (Abstract) wherein an insulated region comprises a conductive trace region knitted therein (The knitted electrodes are located in the selected areas on the fabric based on the desired ECG signals efficiency. Each electrode is connected to conductive lead wire (trace) 119 which preferably, is knitted with same conductive yarn of the electrodes 100; Figs. 1-2; Col. 5, Ln. 42-465 wherein the conductive ace region extending through the electrically inert region (the fabric is knitted with Nylon, bare Spandex and covered spandex. The knitted electrodes are located in the selected areas on the fabric based on the desired ECG signals efficiency. Each electrode is connected to conductive lead wire (trace) 110 which preferably, is Knitted with same conductive yarn of the electrodes 100. the conductive trace region extends through the electrically inert region, the primary fabric: Figs1-2; Cols. 5-6, Ln. 19-46). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the precious combination with the teachings of Shosani et al. for the purpose of improving the knitting density and thereby improving conductivity (Shosani et al.; Col. 6, Lns. 9-10).
Regarding Claim 10, modified Weder discloses the system of claim 8, wherein the textile layer having the textile electrode is a first layer [Fig. 2 shows the textile electrode layer as a first layer; Fig. 2; Pg. 4]. Weder fails to explicitly disclose the system further comprising a second layer of the hybrid yarn knitted out of the conductive trace region and over a portion of the electrode region to form a two-layer section in the textile electrode region, and wherein the exterior layer of the conductive wire of a portion of the conductive trace  region in the two layer section is removed to expose a portion of the conductive wire and the exposed portion of the conductive wire is electrically connected with the electrode region via a conductive material. However, Shosani et al. teach a method for knitting a textile having a vertical trace (Abstract) wherein an insulated region comprises a conductive trace region knitted therein (The knitted electrodes are located in the selected areas on the fabric based on the desired ECG signals efficiency. Each electrode is connected to conductive lead wire (trace) 110 which preferably, is knitted  with same conductive yarn of the electrodes 100; Figs.1-2; Col. 5, Lns. 42-46) wherein  the  system further comprising a second layer of the hybrid yarn knitted out of the conductive trace region and over a portion of the electrode region to form a two-layer section in the textile electrode region (the fabric is knitted with Nylon, bare Spandex and covered spandex. The conductive trace 110 is fabricated on a Santoni type knitting machine, wherein the float loop is made of a conductive yarn made of Nylon covered with silver, knitted together with covered Spandex and bare spandex, wherein the float-loops are knitted in a shifted float-loop design to improve the knitting density and thereby improve conductivity, the shifted float-loop design forming the two-layer section; Figs. 1-2; Cols. 5-6, Lns. 19-10) and wherein the exterior layer of the conductive wire of a portion of the conductive trace region in the two layer section is removed to expose a portion of the conductive wire and the exposed portion of the conductive wire is electrically connected with the electrode region via a conductive material (Fig. 2 shows a multi-layered knitting process wherein an exposed portion of the conductive wire is removed to electrically connect with the electrode region; Fig.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the previous combination with the teachings of Shosani et al. for the purpose of improving the knitting density and thereby improving conductivity [Shosani et al; Col. 5, Lns. 9-10].
Regarding Claim 11, modified Weder discloses the system of claim 10, however fails to explicitly disclose wherein the non-conductive yarn is removed where the exposed portion of the conductive wire 15 electrically connected with the electrode region. However, Shosani et al. teaches a method for knitting a textile having a vertical trace (Abstract) wherein an insulated region comprises a conductive trace region knitted therein   (The knitted electrodes are located in the selected areas on the fabric based on the desired ECG signals efficiency. Each electrode is connected to conductive lead wire (trace) 110 which preferably, is knitted with same conductive yarn of the electrodes 100: Figs. 1-2: Col. 5, Lns. 42-46) wherein the non-conductive yarn is removed where the exposed portion of the conductive wire is electrically connected with the electrode region (Fig.  2 shows a knitting process wherein the exposed portion of the conductive wire is electrically connected with the electrode region; Fig. 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the previous combination with the teachings of Shosani et al. for the purpose of improving the knitting density and thereby improving conductivity [Shosani et al., Col. 8, Lns. 9-10].
Regarding Claim 12, modified Weder discloses the system of claim 10, however fails to explicitly disclose further comprising: an inner sealing layer surrounding the exposed portion of the conductive wire.  However, Sibalis teaches a transdermal drug applicator (Abstract) comprising an electrode and an outer sealing layer (enclosed within the raised portion 14 of cover 12 are several layers: the layer above reservoir 24 is an extended contact 26 which could be incorporated as one face of battery 28 which is the next layer, Fig. 2; Col. 2, Lns. 22-61) further comprising an inner sealing  layer surrounding the exposed portion of the electrical wire (Insulating material 34 fills the space between the sidewall of raised portion 14 and various layers contained therein which include the reservoir and the electrical contact shown in Fig. 3: Figs. 2-3; Col. 3, Lns. 36-38). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weder with the teaching of Sibalis for the purpose of developing improved electrode constructions (Sibalis; Col. 1; Lns. 37-38).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weder (“Embroidered Electrode with Silver/Titanium Coating for Long-Term ECG Monitoring”, Sensors, vol. 15, pp. 1750-1759, 2015) in view of Dias et al (Dias et al. US Patent 8,934,957) in view of Haak et al. (US Patent 5,288,289). 
Regarding Claim 13, modified Weder discloses the system of claim 1, however fails to explicitly disclose wherein the reservoir material comprises a skin core fiber having hydrophilic or hygroscopic cortex and a hydrophobic exterior. However, Haak teaches a dry-state iontophoretic drug delivery device (Abstract) comprising electrode assemblies and a reservoir system (electrode assemblies 8-9 and reservoir  layer 15; Fig. 6)  wherein the reservoir material comprises a skin core fiber having a hydrophilic or hygroscopic cortex and a hydrophobic exterior (The matrix of reservoirs 15 and 16 can be any material adapted to absorb and hold a sufficient quantity of liquid therein in order to permit transport of agent therethrough by  iontophoresis. For example, gauzes made of cotton or other absorbent fabrics as well as pads and sponges, both natural and synthetic, may be used. Most preferably, the matrix of reservoirs 15 and 16 is composed, at least in part, of a hydrophilic polymer material. The matrix of reservoirs 15 and 16 may also contain a hydrophobic, preferably heat fusible, polymer in order to enhance the lamination of reservoirs 15 and 16 to the adjacent layers; Figs. 4-5; Cols. 14-15; Lns. 61-26). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the previous combination with the teaching of Haak for the purpose of enhancing the lamination of reservoirs 15 and 16 to the adjacent layers [Haak; Col. 15, Lns. 25-26].

Regarding Claim 14, modified Weder discloses the system of claim 13, however fails to explicitly disclose wherein the reservoir material is natural wool. However, Haak teaches a dry-state iontophoretic drug delivery device (Abstract) comprising electrode assemblies and a reservoir system (electrode assemblies &-9 and reservoir layer 15; Fig. 6) wherein the reservoir material is natural wool (The matrix of reservoirs 15 and 16 can be any material adapted to absorb and hold a sufficient quantity of liquid therein in order to permit transport of agent therethrough by iontophoresis. For example, gauzes made of cotton or other absorbent fabrics as well as pads and sponges, both natural and synthetic, may be used; Figs. 4-5; Col. 14, Lns. 61-67). It would have been obvious to one of ordinary skill in the art at the time of the invention ta modify the previous combination with the teaching of Haak for the purpose of enhance the lamination of reservoirs 15 and 16 to the adjacent layers (Haak; Col. 15, Lns. 25-26}.
Regarding Claim 15, modified Weder discloses the system of claim 14, however fails to explicitly disclose wherein the natural wool is felted. Haak teaches a dry-state iontophoretic drug delivery device (Abstract) comprising electrode assemblies and a reservoir system (electrode assemblies 8-9 and reservoir layer 15, Fig. 6) wherein the natural woo! can be felted (The matrix of reservoirs 15 and 16 can be any material adapted to absorb and hold a sufficient quantity of liquid therein in order to permit transport of agent therethrough by iontophoresis. For example, gauzes made of cotton or other absorbent fabrics as well as pads and sponges, both natural and synthetic, may be used; Figs. 4-5; Col. 14, Lns. 61-67). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the previous combination with the teaching of Haak for the purpose of enhance the lamination of reservoirs 15 and 16 to the adjacent layers [Haak; Col. 15, Lns. 25-26].
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weder (“Embroidered Electrode with Silver/Titanium Coating for Long-Term ECG Monitoring”, Sensors, vol. 15, pp. 1750-1759, 2015) in view of Dias et al (Dias et al. US Patent 8,934,957) in view of Demeyere et al. (WO 0102052). 
Regarding Claim 17, modified Weder discloses the system of claim 18, however fails to explicitly disclose wherein the textile layer is knitting using intarsia knitting. Demeyere et al. teaches a garment adapted to be used as a medical electrode with electrically conductive zones and elastic zones (Abstract) wherein the textile layer is knitted using intarsia knitting (The knitted fabric as shown in figure 1 is obtainable by knitting the yarns on a flat knitting machine gauge 12, using a rib knitting structure, and using intarsia knitting techniques; Fig. 1; Pg. 11;Lns. 7-103It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the previous combination with the teaching of Demeyere et al. for the purpose of incorporating the different zones in the same fabric [Demeyere et al.; Pg. 11: Lns. 9-10].
Regarding Claim 18, modified Weder discloses the system of claim 17, wherein the textile layer defines a garment [Two electrode patches are embroidered into a textile breast belt; Pg. 3]
Regarding Claim 19, modified Weder discloses the system of claim 18, 5 wherein the electrode region is configured to pick up electrical signals from the user's body (Two electrode patches are embroidered into a textile breast belt together with a small water reservoir which guarantees a minimal level of water vapor in the sensors (moisturizing). The combination of silver and titanium in a low-humidity environment was found to yield good and stable ECG signals; Pg. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789